 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10
     MOVE 4 LESS, LLC,                                      Case No.: 2:19-cv-00321-GMN-NJK
11
            Plaintiff(s),                                                  ORDER
12
     v.                                                                (Docket No. 15)
13
     QUEEN BUSINESS SOLUTIONS, LLC, et
14   al.,
15          Defendant(s).
16         Plaintiff filed a status report on May 20, 2019. Docket No. 15. In the status report, Plaintiff
17 appears to ask the Court for a stay of discovery pending settlement discussions. Id. at 2. However,
18 Plaintiff fails address the relevant standard. See Kor Media Group, LLC v. Green, 294 F.R.D. 579,
19 581 (D. Nev. 2013). Further, any request for relief must be filed as a motion or stipulation.
20 Accordingly, to the extent Plaintiff requests a stay of discovery deadlines, that request is DENIED
21 without prejudice.
22         IT IS SO ORDERED.
23         Dated: May 21, 2019
24                                                                ______________________________
                                                                  Nancy J. Koppe
25                                                                United States Magistrate Judge
26
27
28

                                                     1
